DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 17/131,705 has claims 1-3 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/199,133, filed on November 24, 2018.
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated December 22, 2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449s initialed and dated by Examiner is attached to the Office action.
	
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Base station provides the control signal accompanying the quality of service requirement (QoS) for each CN slice”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10904799. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application and patent discloses the base station receiving message from core network in order to allocate resources to the user equipment.

It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (Pub. No. US 2009/0129342 A1; hereinafter Hwang) view of Centonza et al. (Pub. No. US 2018/0368140 A1; hereinafter Cent).
Regarding claims 1 and 2,  Chan discloses a base station provided in a network including the base station comprising: a receiver (See ¶0208, suitable RF transceiver 912D) configured to receive from a core network apparatus, a message including information indicating a quality of service (QoS) requirement of a traffic flow belonging to the bearer; (See ¶0073, The MME then signals the Bearer Setup Request (Bearer QoS, Session Management Configuration, S1-TEID) message to the eNodeB; applicant specification see ¶0039, that the bearer has a plurality of flows; interpreted bearer QOS is a requirement for all flows on the bearer) and a controller (See ¶0223, controller) configured to allocate radio resource to a user equipment based on the message. (See ¶0075, The eNodeB indicates whether the requested Bearer QoS could be allocated; See ¶0015, The dedicated bearers may comprise bearers that are in addition, or on top of, the default bearer established during the user equipment's connection set-up with the MeNB) and message includes a identification information of the traffic flow (See ¶0073, The MME then builds a Session Management Configuration IE including the PTI, UL TFT, the EPS Bearer Identity and the Linked EPS Bearer Identity (LBI). If the UE has UTRAN or GERAN capabilities, the MME uses the EPS bearer QoS information to derive the corresponding PDP context parameters QoS Negotiated (R99 QoS profile), Radio Priority and Packet Flow Id and includes them in the Session Management Configuration; The MME then signals the Bearer Setup Request (Bearer QoS, Session Management Configuration, S1-TEID) message to the eNodeB)
	Howevever, Chan fails to disclose message includes information of the slice and a network including a plurality of slices
Centonza disclose each bearer has  slice ID (See ¶0096, The second radio network node 15 may use this slice ID(s) to apply a same pre-configured resource utilization strategy associated to the network slice assigned to its bearers; See ¶0114, slice ID may be received from a core network node; applicant specification see ¶0039, discloses the bearer is a logical path between the terminal and CN slice) and a network including a plurality of slices (See ¶0050, network slices are used for different services and use cases and there is a need to enable usage of this mechanism for wireless devices in the communication network to improve the performance of the communication network.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify disclosing the base station receiving a message with bearer information to include the message with bearer information has slice information also. The motivation to combine is network slices are used for different services and use cases and there is a need to enable usage of this mechanism for wireless devices in the communication network to improve the performance of the communication network (See ¶0050).
Regarding claim 3, Chan discloses a communication system comprising a network including a base station provided in the network, and a user equipment, (See ¶0015, The dedicated bearers may comprise bearers that are in addition, or on top of, the default bearer established during the user equipment's connection set-up with the MeNB) wherein the base station is configured to receive from a core network apparatus, a message(See ¶0073, The MME then signals the Bearer Setup Request (Bearer QoS, Session Management Configuration, S1-TEID) message to the eNodeB) including information indicating a quality of service (QoS) requirement of a traffic flow belonging to the bearer; (See ¶0073, The MME then signals the Bearer Setup Request (Bearer QoS, Session Management Configuration, S1-TEID) message to the eNodeB; applicant specification see ¶0039, that the bearer has a plurality of flows; interpreted bearer QOS is a requirement for all flows on the bearer) and a controller (See ¶0223, controller) configured to allocate radio resource to a user equipment based on the message. (See ¶0075, The eNodeB indicates whether the requested Bearer QoS could be allocated; See ¶0015, The dedicated bearers may comprise bearers that are in addition, or on top of, the default bearer established during the user equipment's connection set-up with the MeNB) and message includes a identification information of the traffic flow (See ¶0073, The MME then builds a Session Management Configuration IE including the PTI, UL TFT, the EPS Bearer Identity and the Linked EPS Bearer Identity (LBI). If the UE has UTRAN or GERAN capabilities, the MME uses the EPS bearer QoS information to derive the corresponding PDP context parameters QoS Negotiated (R99 QoS profile), Radio Priority and Packet Flow Id and includes them in the Session Management Configuration; The MME then signals the Bearer Setup Request (Bearer QoS, Session Management Configuration, S1-TEID) message to the eNodeB)
	Howevever, Chan fails to disclose message includes information of the slice and a network including a plurality of slices
Centonza disclose each bearer has  slice ID (See ¶0096, The second radio network node 15 may use this slice ID(s) to apply a same pre-configured resource utilization strategy associated to the network slice assigned to its bearers; See ¶0114, slice ID may be received from a core network node; applicant specification see ¶0039, discloses the bearer is a logical path between the terminal and CN slice) and a network including a plurality of slices (See ¶0050, network slices are used for different services and use cases and there is a need to enable usage of this mechanism for wireless devices in the communication network to improve the performance of the communication network.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify disclosing the base station receiving a message with bearer information to include the message with bearer information has slice information also. The motivation to combine is network slices are used for different services and use cases and there is a need to enable usage of this mechanism for wireless devices in the communication network to improve the performance of the communication network (See ¶0050).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (Pub. No. US 2017/0079059 A1)- . As a result of the slice turn-on, messages implementing the slice turn-on may be sent from (and received by) the base station to (and from) the Mobility Management Entity (MME) or other network control entity that implements the slice management process(es), the messages being an exchange of configuration information on the slice. This is shown in FIG. 26 as the bidirectional messages arrow 2630. A result of the configuration messages exchange may be the assignment of wireless resources for the slice to be turned-on (e.g. frequencies, numerologies, etc.). The slice information may then be included 2650 in the system information messages (i.e. system broadcasting information), for ready access by all devices being served by the respective base station (and/or network control entity). This allows all the devices wishing to access the newly turned-on slice with the information to do so, e.g. by providing the slice-specific control information such as, but not limited to: the downlink control information (DCI), physical random access channel (PRACH) resource, slice random access (RA) configuration, and the like. Using this newly acquired information, the respective UE(s) may then random access the newly created network slice 2670.
Chandramouli et al. (Pub. No. US 20180062800 A1)- The method may include generating, by a network node, a message including an indication of whether a bearer is at least one of a default bearer or a dedicated bearer; and sending, by the network node, the generated message, wherein the generated message is sent to a base station to enable the base station to control assignment of the bearer to a macrocell when the indication represents that the bearer is a default bearer. Related systems, methods, and articles of manufacture are also described.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Tejis Daya/Primary Examiner, Art Unit 2472